Citation Nr: 9927574	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  91-52 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
residuals of a compound, comminuted fracture to the left 
clavicle, scapula and humeral head.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
December 1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Indianapolis, Indiana, Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 1999, the Board received from the veteran copies of 
his service medical records.  The are duplicates of evidence 
already in the claims file and considered by the RO and the 
Board so there is no need to obtain a waiver from the veteran 
or to remand this case.  See 38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, with respect to his left 
shoulder, has been obtained.

2.  The competent and probative evidence of record indicates 
that the veteran is right-hand dominant.

3.  Residual to injury, the veteran's left shoulder is 
ankylosed; the competent and probative evidence shows no loss 
of the humeral head.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
residuals of a compound, comminuted fracture to the left 
clavicle, scapula and humeral head have not been meet.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.55, 
4.69, 4.71a, Diagnostic Code 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that in January 1943, the 
veteran incurred a wound to the left shoulder when struck by 
an airplane propeller, lacerating the muscles of the should 
girdle and causing compound fractures of the clavicle, 
scapula and humeral head.  He underwent debridement and 
reconstruction of the shoulder girdle.  His condition was 
critical due to shock and loss of blood.  One record includes 
notation that the veteran's "[w]orking arm" was in a sling.  
The veteran received treatment throughout the month of 
January and was transferred for further treatment in February 
at which time he was noted to have left shoulder soreness.  
Examination revealed that the fracture fragments were in a 
fairly good position.  Treatment notes throughout the month 
of February indicate a marked limitation of shoulder motion 
in all directions, with good muscle power.  In March 1943, 
records note a granulating, cutaneous defect over the top of 
the left shoulder; a skin graft was accomplished.  The 
impression in April 1943 was compound fracture of the 
clavicle, scapula and head of humerus with ankylosis.  The 
veteran underwent physical therapy in April.  Examination at 
the end of April revealed 60 degrees of active abduction of 
the left shoulder without scapula raising.  The veteran was 
able to abduct to 90 degrees with scapular raising.  
Passively his arm rose to 135 degrees.  There was active 
flexion to 75 degrees, and almost no external rotation.  X-
ray examination showed that the fragments of the scapular, 
clavicle and humerus were united in a fairly good position, 
with a little widening of the 




acromioclavicular joint.  There was evidence of a fairly deep 
groove defect on the antero-superior aspect of the head of 
the left humerus.  

Service medical records reflect that in May 1943, the veteran 
was transferred for convalescence.  Upon admission he 
demonstrated an inability to raise his left arm above the 
horizontal plane at the shoulder and a lack of external 
rotation.  In July 1943, the veteran's left shoulder strength 
was "greatly improved".  Abduction was limited to 90 
degrees; rotation and forward and backward motions were 
normal.  The veteran was unable to raise his arm straight 
overhead.  On active abduction and adduction there was a 
grating sensation or a snapping as the biceps tendon slipped 
over the humeral head.  Semi-annual examination in April 1944 
revealed that the veteran was unable to completely abduct his 
left upper arm and had some muscular weakness of the left 
shoulder.  There was a jagged irregular scar on the left 
acromioclavicular area.  There was limitation of abduction 
and some weakness of the lateral abductor muscle.  In 
September 1944 semi-annual examination revealed a slight 
weakness and limitation of all left arm movements.  

In February 1946, the RO established service connection and 
assigned a 20 percent evaluation for residuals of a left 
shoulder wound, effective December 21, 1945.

A VA examination was conducted in November 1946.  X-rays 
revealed a deformity at the distal end of the left clavicle 
with a loss of bony substance at the acromio-clavicular 
articulation.  The report indicates that the tip of the 
coracoid process appeared to be absent and the bone stump 
appeared to show evidence of minimal sclerotic changes.  The 
humeral head was irregular and showed evidence of some loss 
of bony substance on the supero-lateral aspect and the 
scapular body showed several circular bony defects.  The 
examiner noted that the veteran's disability was largely 
confined to Group I muscles, the trapezius and the levator 
scapulae.  There was also noted to be moderate involvement of 
Group IV muscles, primarily with outward rotation involving 
the teres minor and the infra spinatus muscle.  The examiner 
noted partial adhesion of the scar to the scapula and the 
distal end of the left clavicle with "considerable loss" of 
soft tissue in that region.  There was also evidence of 
interference with the capsule of the shoulder joint as 
manifested by 



adhesions and limitations of rotation.  The examiner noted a 
loss of strength above the shoulder.  There was no nerve 
involvement.

In a rating decision dated in March 1947 the RO assigned a 30 
percent evaluation for injury to Muscle Group I and a 20 
percent evaluation for Muscle Group IV, effective April 1, 
1946.

An examination conducted in February 1950 noted damage to 
Muscle Groups I, III and IV, with scar attachment to the 
underlying fascia; an inability to rotate the left arm 
laterally more than parallel to his body; and weakness of the 
left arm as compared to the right due to scarring and a loss 
of muscle tissue.  

In March 1965, the veteran reported for a VA examination.  
The examiner noted that the veteran was an elementary school 
teacher and had not been doing heavy work.  The veteran 
complained of increased left upper extremity tenderness.  
Examination revealed that the scar was depressed and adherent 
in parts.  The examiner noted that the veteran's wound had 
injured the fibers of the upper portion of the deltoid and 
trapezius particularly, but that "strangely enough the lower 
portion of the deltoid, the biceps and triceps muscles seem 
to be well-developed, even though the veteran is normally 
right-handed."  The veteran had limited shoulder movement.  
In a statement dated in May 1965, a private physician noted 
that the veteran was not able to lie on his left side due to 
pain and that he had more grip in his right hand than his 
left hand.  

In a rating decision dated in August 1965, the RO amended the 
veteran's assigned evaluations, reflecting assignment of a 30 
percent evaluation based on impairment to Muscle Group III, 
formerly evaluated as 20 percent disabling under Muscle Group 
II, effective March 11, 1946.  The 30 percent evaluation 
assigned to Muscle Group I remained in place.  In January 
1966, the Board denied an increased evaluation for the 
veteran's service-connected left shoulder disability, noting, 
in part, that the veteran was right-handed and that his left 
arm was his minor upper extremity.




In a statement received in January 1966, the veteran's spouse 
indicated that the veteran was able to do very little at home 
and that most work requires both hands. In a statement 
received in December 1967, the veteran reported that he was 
not exclusively right-handed.  He stated that many things 
were easier for him to do left-handed before his shoulder 
injury and that he had to change to using his right hand 
thereafter.  In a statement received in February 1968, the 
veteran indicated that when asked whether he was right- or 
left-handed in connection with prior VA examination he 
answered right-handed because he had been forced to change 
most of his activities from left to right after his injury.  
He stated that before his injury he considered his left arm 
his major arm.

In May 1968, the veteran testified at a hearing before a 
member of the Board sitting in Washington, D.C.  At that time 
the veteran's representative noted that in a November 1967 
statement the veteran indicated his was left- and not right-
handed for the first time.  The veteran stated that he had 
had more strength in his left shoulder than the right 
shoulder prior to the injury.  He reported that he wrote with 
the right hand, but that he had chopped wood left-handed.  He 
reported that he threw a baseball with his left hand, used a 
shovel with the left hand, but batted with his right arm.  He 
stated that he used his right side for driving a nail.  He 
stated that his family referred to him as being left handed.  
May 1968 Transcript at 3, 5-6.  

In a rating decision dated in July 1968, the RO implemented a 
June 1968 Board decision.  That decision amended the assigned 
evaluations to reflect assignment of a 50 percent evaluation 
for severe injury to the left, minor shoulder, rated as 
analogous to nonunion of the humerus, effective August 4, 
1966, and a decrease to zero percent for a former separate 
evaluation based on damage to Muscle Group III.

In August 1990, the veteran presented for VA examination, 
complaining of left upper extremity pain, and finger numbness 
when using a vibrating machine.  He had abduction to 70 
degrees, flexion to 70 degrees, extension to 20 degrees, 
internal rotation to 45 degrees and no external rotation, 
stated to be ankylosed in a position lacking neutral by 10 
degrees.  There was crepitation at the glenohumeral joint.  




X-rays showed severe degenerative joint disease of the left 
glenohumeral joint, resected at the distal clavicle.  

A VA orthopedic examination in May 1991 revealed a greatly 
restricted range of shoulder motion, without any loss of 
strength.  X-rays in May 1991 indicate that the appearance of 
the left shoulder was unchanged from prior examination.  
A neurologic examiner noted that the veteran's scar was well 
healed and that there was restricted shoulder rotation.  That 
examiner further noted that the veteran was unable to elevate 
his arm above 90 degrees.  Strength in the deltoid and biceps 
were preserved.  Sensation was preserved throughout.  The 
examiner was unable to completely exclude the possibility of 
brachial plexus injury, but stated that the paucity of 
definitive sensory/motor deficits or reflex asymmetries 
mitigated against his.  

In July 1991, the veteran testified at a personal RO hearing 
and in April 1994, he appeared for a hearing before the 
Board.  He complained of shoulder pain and numbness, and 
indicated that he had difficulty dressing himself and 
concentrating because of the pain.

In September 1994, the veteran was afforded a VA joints 
examination.  He carried his left upper extremity in a sling, 
stating that such was a more comfortable position for him.  
The examiner noted that the veteran removed his shirt 
"rather well."  There was a large scar on the shoulder, 
stated to be healed but somewhat irregular.  There were no 
neuromas and it was nontender.  The veteran was 
neurovascularly intact, without paresthesias.  The examiner 
noted some muscular defects around the scar and some 
crepitation.  Diagnostic testing showed osteopenia and a 
deformity of the head with large osteophytes about the 
glenoid.  Such were stated to be consistent with degenerative 
arthropathy.  No subluxation was present on examination.  

In September 1995, the veteran presented for a VA examination 
of his joints.  He appeared with his left arm in a sling, 
complaining of pain and numbness.  There was a severe 
deformity with a 30-centimeter scar on the left shoulder, and 
what 



appeared to be a missing part of the humeral head and a 
shortened clavicle.  The veteran was unable to move in 
forward flexion to more than 70 degrees without assistance.  

The claims file contains multiple VA outpatient records dated 
over a period of years from 1994 to 1998 which show treatment 
for complaints of shoulder pain, with diagnoses of severe 
arthritis of the left shoulder joint.

In July 1998, the veteran was afforded a VA examination of 
his left shoulder.  He complained of dull, achy pain with a 
greatly decreased range of motion and reported that his 
stiffness had gradually worsened.  The examiner noted no 
erythema or signs of infection over the scar.  The veteran 
demonstrated mainly scapulothoracic movement of the shoulder, 
with marked crepitation, essentially zero degrees internal 
rotation and increased pain with passive range of motion.  X-
rays showed extensive degenerative changes of the 
glenohumeral joint, without evidence of prior fracture as the 
glenoid version was in marked varus.  From a radiographic 
viewpoint there was stated to be near complete ankylosis of 
the glenohumeral joint.  The examiner stated that there was 
not any great deal of bony loss from the left humerus and 
that the veteran did not have what would be considered a 
failed shoulder.

The RO, in a rating decision dated in October 1998, continued 
the 50 percent evaluation assigned for residuals of a left 
shoulder wound with compound comminuted fracture of the 
clavicle, scapula and humeral head and also awarded a 
separate 10 percent evaluation based on glenohumeral joint 
arthritis, effective June 21, 1990.   

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 



occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1, 4.2 (1998), which require the evaluation of 
the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1998).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to 



execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  Id.

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In that regard, the Board is aware that 
the rating criteria for muscle group injuries were changed, 
effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
were to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed.Reg. No. 106, 30235-30237.  

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 








(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph 



(c) of this section, particularly lowered 
threshold of fatigue after average use, 
affecting the particular functions 
controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity 



missiles, or with shattering bone 
fracture or open comminuted fracture with 
extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for 
Treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, worse than 
those shown for moderately severe muscle 
injuries, and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars  
indicating wide damage to muscle groups 
in missile track.  Palpation shows loss 
of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  



(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: 
    (1) In the case of an ankylosed knee, 
if muscle group XIII is disabled, it will 
be rated, but at the next lower level 
than that which would otherwise be 
assigned.
    (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be 




elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves 
will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

38 C.F.R. § 4.73, Diagnostic Code 5301 (1998) pertains to 
Muscle Group I, the extrinsic muscles of the shoulder girdle, 
specifically the trapezius, the levator scapulae and the 
serratus magnus, affecting upward rotation of the scapula and 
elevation of arm above shoulder level.  A maximum 30 percent 
evaluation is assigned for severe impairment of the minor 
extremity.

38 C.F.R. § 4.73, Diagnostic Code 5302 (1998) pertains to 
Muscle Group II, the extrinsic muscles of the shoulder 
girdle, specifically the pectoralis major II (costosternal), 
the latissimus dorsi and teres major (teres major, the 
pectoralis minor and the rhomboid, affecting depression of 
the arm from vertical overhead to hanging at side, downward 
rotation of the scapula and, with Muscle Group III, 



forward and backward swing of the arm.  A maximum 30 percent 
evaluation is assigned for severe impairment of the minor 
extremity.

38 C.F.R. § 4.73, Diagnostic Code 5303 (1998) pertains to 
impairment of Muscle Group III, consisting of the pectoralis 
major or clavicular muscle and the deltoid.  Such function 
with respect to the elevation and abduction of the arm to 
level of shoulder; and, act with the pectoralis major and the 
latissimus dorsi and teres major of Muscle Group II in 
forward and backward swinging of the arm.  A zero percent 
evaluation is warranted for slight impairment of either the 
major or minor extremity.  A 20 percent evaluation is 
warranted for moderate impairment of either arm, or for 
moderately severe impairment of the minor arm.  A 30 percent 
evaluation is warranted for moderately severe impairment of 
the major arm, and for severe impairment of the minor arm.  A 
40 percent evaluation is warranted for severe impairment of 
the major arm.  Id.

Diagnostic Code 5304 pertains to impairment of Muscle Group 
IV (1998), the supraspinatus, the infraspinatus and teres 
minor, the subscapularis, and the coracobrachialis, affecting 
the stabilization of shoulder against injury in strong 
movements, holding the head of the humerus in socket, 
abduction, and outward rotation and inward rotation of the 
arm.  Severe damage to such muscle group is assigned a 30 
percent evaluation for the minor arm.  

38 C.F.R. § 4.71a, Diagnostic Code 5200 (1998) rates 
favorable ankylosis of the scapulohumeral joint with 
abduction to 60 degrees, reaching the mouth and head, as 20 
percent for the minor arm.  Ankylosis that is intermediate 
between favorable and unfavorable ankylosis warrants a 
30 percent evaluation for the minor arm.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
40 percent evaluation for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998) pertains to 
limitation of arm motion.  The maximum evaluation for a minor 
extremity under that code is 30 degrees, contemplating motion 
limited to 25 degrees from the side.




38 C.F.R. § 4.71a, Diagnostic Code 5202 pertains to other 
impairment of the humerus.  A 50 percent evaluation is 
assigned where there is nonunion or a false flail joint of 
the minor extremity.  A 70 percent evaluation is warranted 
for loss of the humeral head/a flail shoulder.  Fibrous 
union, recurrent dislocations and malunion warrant lesser 
evaluations from 20 to 40 percent, respectively.

38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998) pertains to 
impairment of the clavicle or scapula.  A maximum 20 percent 
evaluation is warranted for clavicular or scapular 
dislocation.

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1998) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to 



the present claims.  Thus, no further development is required 
in order to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The first question to be answered in this case is whether the 
veteran's service-connected upper extremity is his major or 
minor arm.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69.  In 
this case, service records contain no pre-injury statement 
from the veteran, or physicians' notations as to the 
veteran's handedness.  Nor do records associated with the 
initial grant of service connection and evaluation for his 
left shoulder disability indicate whether the veteran was 
left or right handed.  The Board has considered the veteran's 
testimony and arguments, specifically to the effect that 
prior to his left shoulder injury he considered himself 
primarily left-handed, and in fact used different upper 
extremities for different functions.  He gave particular 
examples and generally testified that he wrote right handed 
both before and after his injury, and that in essence prior 
to the injury his left arm was stronger and his right arm was 
more accurate.  

The first documented notation of handedness appears in a 
March 1965 report, wherein the examiner noted that the 
veteran was "normally right-handed."  Notably, it was only 
after the RO decision specifying a percentage based on the 
veteran's left upper extremity being his minor extremity that 
the veteran presented argument as to his right-handedness.  
The evidence of record, namely the veteran's own testimony, 
does not establish that he was, in fact, ambidextrous; rather 
it shows that he demonstrated a preference for using his left 
arm for some activities.  The veteran does not dispute that 
he wrote and performed other tasks of accuracy with his right 



extremity prior to the in-service injury.  Accordingly, the 
Board proceeds to consider the veteran's service-connected 
left upper extremity as his minor extremity.  

The Board next notes that the veteran did incur injury to the 
muscles in his left shoulder.  Service records represent the 
most probative evidence as to which muscles were affected by 
the in-service injury and show damage to Muscle Group I and 
Muscle Group IV.  However, the competent and probative 
evidence of record 
reflects that the veteran's left shoulder is ankylosed.  
38 C.F.R. § 4.55(c) provides that, with several specific 
exceptions, no rating will be assigned for muscle groups 
acting upon an ankylosed joint.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 
8 Vet. App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The pertinent exception 
to 38 C.F.R. § 4.55(c) provides that where Muscle Groups I 
and II are both severely disabled, the assigned evaluation 
will be raised to the level for unfavorable ankylosis, if not 
already assigned, but that the muscle groups will not 
themselves be rated.  In this case, even were Muscle Groups I 
and II to be affected, the veteran's assigned 50 percent 
evaluation is already in excess of the maximum rating for 
unfavorable ankylosis of a minor extremity under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 and 38 C.F.R. § 4.55 precludes 
assignment of evaluations based on separate muscle groups 
affecting the shoulder joint.  Further, 38 C.F.R. § 4.55(d) 
provides that the combined evaluation for muscle groups other 
than I and II acting on an ankylosed shoulder must be lower 
than the evaluation for unfavorable ankylosis.  Again, such 
precludes assignment of separate evaluations for damage to 
muscle groups III and/or IV.  Here the Board also notes that 
for the purposes of Diagnostic Code 5200, ankylosis, the 50 
percent assigned rating is the maximum rating available for 
either the major or minor extremity.

The Board next notes that the 50 percent evaluation is in 
excess of the maximum percentage assigned for limitation of 
arm motion.  Although the United States Court 




of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that where an evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, it further 
held that consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Thus, the veteran's 
limitation of arm motion is already considered in the 
percentage assigned based on ankylosis and his complaints of 
pain and functional impairment do not provide a basis for a 
higher evaluation.

The veteran's currently assigned evaluation is 50 percent, 
based on impairment of the humerus under Diagnostic Code 
5202.  There is no x-ray evidence of nonunion of the humerus 
in the current rating.  In determining the proper rating to 
be assigned for a given disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case." Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board has considered that the veteran's disability is 
primarily manifested by ankylosis of his left shoulder.  The 
maximum evaluation for a minor ankylosed arm is 40 percent, 
less than that currently assigned. 

In any case, the most recent report of VA examination 
indicates consideration of the veteran's humeral impairment.  
The VA examiner reviewed the claims file and specific 
diagnostic testing and concluded that that there was no 
evidence of loss of the humeral head or nonunion, and no 
failed shoulder.  Rather, consistent with other 



examination reports, that examiner noted only a humeral 
deformity and stated that the veteran's shoulder was 
ankylosed.  Accordingly, no increased evaluation is warranted 
in this case based on loss of the humeral head or a flail 
shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  In that 
regard, the Board notes that impairment of the clavicle and 
scapula provides only for a 20 percent evaluation, less than 
that currently assigned to the veteran, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, and that the competent and 
probative evidence of record shows no separately disabling 
neurologic impairment to warrant 
the assignment of a separate evaluation on that basis.  See 
38 C.F.R. §§ 4.55(a), 4.124a (1998).  Also, the Board notes 
that the veteran is already in receipt of a separate 10 
percent evaluation for arthritis.  That represents the 
maximum evaluation for such disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's left shoulder 
disability, in and of itself, now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  In fact, the evidentiary record 
indicates that the veteran maintained employment not 
requiring heavy labor or the extensive use of shoulder 
functions impaired by his injury, and that he required no 
surgery and/or hospitalization for such.


ORDER

An evaluation in excess of 50 percent for residuals of a 
compound, comminuted fracture to the left clavicle, scapula 
and humeral head is denied.



REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  The question 
in a total rating case based upon individual unemployability 
due to service-connected disability is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In this case, the veteran has recently argued that service 
connection is warranted for additional disabilities, to 
include the residuals of injuries to the head, left hip, left 
elbow, knees and heels, and back.  Such claims are 
inextricably intertwined with the veteran claim of 
entitlement to TDIU benefits insofar as the impact of all 
service-connected disabilities is considered in determining 
the veteran's employability.  The Court has held that VA must 
develop all issues which are reasonably raised from a liberal 
reading of the entire record, where these issues are 
inextricably intertwined with the issues on appeal, Myers v. 
Derwinski, 1 Vet. App. 127 (1991), and that all inextricably 
intertwined matters must be adjudicated by the VA prior to 
any determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet.App. 181, 183 (1991).

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should address the veteran's 
claims of entitlement to service 
connection for residuals of injuries to 
the head, left hip, left elbow, knees and 
heels, and back, ensuring that all 
necessary action, to include




any additionally indicated development, 
is accomplished.

2.  Thereafter, the RO should review the 
record and re-adjudicate the issue of 
entitlement to TDIU benefits, with 
consideration of all service-connected 
disabilities, on a schedular and extra-
schedular basis.  If any benefit sought 
on appeal, for which a notice of 
disagreement 
has been filed, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  








In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

